Exhibit 10.1

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into on July 28, 2014,
and effective as of September 1, 2014 (the “Effective Date”), by and between
Peter Lodwick (the “Executive”) and The Container Store Group, Inc., a Delaware
corporation (“Parent”), and any of its subsidiaries and affiliates as may employ
the Executive from time to time (collectively, and together with any successor
thereto, the “Company”).

 

RECITALS

 

WHEREAS, the Company desires to assure itself of the continued services of the
Executive by engaging the Executive to perform services on the terms and subject
to the conditions set out in this Agreement;

 

WHEREAS, the Executive desires to provide services to the Company on the terms
and subject to the conditions set out in this Agreement; and

 

WHEREAS, the Company and the Executive desire to enter into this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto, intending to be
legally bound hereby, agree as follows:

 

ARTICLE I.
DEFINED TERMS

 

1.1                               Previously Defined Terms.  As used herein,
each term defined in the first paragraph and recitals of this Agreement shall
have the meaning set forth above.

 

1.2                               Definitions.  As used herein, the following
terms shall have the following respective meanings:

 

(a)                                 “Affiliate” means, with respect to any
Person, any other Person directly or indirectly controlling, controlled by, or
under common control with, such Person. As used in the preceding sentence,
“control” has the meaning given such term under Rule 405 of the Securities Act
of 1933, as amended.

 

(b)                                 “Annual Base Salary” has the meaning set
forth in Section 3.1.

 

(c)                                  “Board” means the Board of Directors of the
Parent.

 

(d)                                 The Company shall have “Cause” to terminate
the Executive’s employment hereunder upon the occurrence of any one or more of
the following events:  (i) a material breach by the Executive of any material
provision of this Agreement which is not corrected by the Executive within
thirty (30) days after receipt of written notice from the Company specifying
such breach, to the extent such breach is capable of cure; (ii) the Executive’s
conviction of, or entry by the Executive of a guilty or nolo contendere plea to,
the commission of a felony or a crime involving moral turpitude, other than
vicarious liability or traffic violations; (iii) the Executive’s intentional
breach of Company policies constituting theft

 

--------------------------------------------------------------------------------


 

or embezzlement from the Company or any of its customers or suppliers; or
(iv) the Executive’s gross neglect or intentional misconduct in connection with
the performance of any material portion of the Executive’s duties (which, in the
case of the Executive’s gross neglect, is not corrected by the Executive within
thirty (30) days after receipt of written notice from the Company specifying
such neglect, to the extent that such neglect is capable of cure).

 

(e)                                  “Change in Control” means the occurrence of
any of the following events:  (i) a change in ownership or control of Parent
effected through a transaction or series of transactions (other than an offering
of equity securities of Parent or any of its subsidiaries to the general public
through a registration statement filed with the Securities and Exchange
Commission) whereby any “person” or related “group” of “persons” (as such terms
are used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended) (other than Parent, any of its subsidiaries, any employee benefit
plan maintained by Parent or any of its subsidiaries, any Principal Stockholder
or any “person” that, prior to such transaction, directly or indirectly
controls, is controlled by, or is under common control with, Parent or a
Principal Stockholder) directly or indirectly acquires beneficial ownership
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as
amended) of securities of Parent possessing more than fifty percent (50%) of the
total combined voting power of Parent’s securities outstanding immediately after
such acquisition; (ii) individuals who, as of the Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election by Parent’s
stockholders, or nomination for election by the Board, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest with respect to the election or
removal of directors or other solicitation of proxies or consents by or on
behalf of a person other than the Board; or (iii) the consummation by Parent
(whether directly involving Parent or indirectly involving Parent through one or
more intermediaries) of a sale or other disposition of all or substantially all
of Parent’s assets, other than a transaction which results in Parent’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of Parent or the person that, as a result of the transaction,
controls, directly or indirectly, Parent or owns, directly or indirectly, all or
substantially all of Parent’s assets or otherwise succeeds to the business of
Parent (Parent or such person, the “Successor Entity”)) directly or indirectly,
at least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction.

 

(f)                                   “Compensation Committee” means the Culture
and Compensation Committee of the Board.

 

(g)                                  “Competitive Business” has the meaning set
forth in Section 6.1.

 

(h)                                 “Continuation Period” has the meaning set
forth in Section 5.2(a).

 

(i)                                     “Credit Agreement” has the meaning set
forth in Section 3.2.

 

(j)                                    “Date of Termination” means: (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated

 

2

--------------------------------------------------------------------------------


 

pursuant to Sections 4.1(b)-(f), either the date indicated in the Notice of
Termination or the date specified by the Company pursuant to Section 4.2,
whichever is earlier; or (iii) if the Executive’s employment is terminated due
to the expiration of the Term under Section 2.2, the date of expiration of the
then-current Term.

 

(k)                                 “Disability” means the Executive’s
incapacity to perform the essential duties of his position for any six
(6) months (whether or not consecutive) during any twelve (12) month period due
to the Executive’s physical or mental illness, as determined by a physician
mutually acceptable to, and agreed to in good faith by, a majority of the Board
and the Executive.

 

(l)                                     “Fiscal Quarter” means the fiscal
quarter of the Company, as in effect from time to time.

 

(m)                             “Fiscal Year” means the fiscal year of the
Company, as in effect from time to time.

 

(n)                                 The Executive shall have “Good Reason” to
resign from his employment hereunder upon the occurrence of any one or more of
the following events without his prior written consent:  (i) an adverse change
in the Executive’s title or reporting line or the Executive’s material duties,
authorities or responsibilities; (ii) the assignment to the Executive of duties
materially inconsistent with his position; (iii) a material breach by the
Company of any material provision of this Agreement; (iv) a reduction of the
Executive’s Annual Base Salary or benefits hereunder (other than any such
reduction which is part of, and generally consistent with, a general reduction
affecting other similarly situated executives of the Company) or Performance
Bonus opportunity (it being understood that the Performance Targets shall be
determined from time to time by the Board); (v) failure of the Company to pay
any portion of the Annual Base Salary or Performance Bonus otherwise payable to
the Executive or to provide the benefits set forth in Section 3.3 (other than as
provided in clause (iv) above); (vi) the Company’s requiring the Executive to be
headquartered at any office or location more than fifty (50) miles from Coppell,
Texas, or (vii) the termination of the employment of any of Kip Tindell, Sharon
Tindell or Melissa Reiff by the Company without “Cause” or by such executive for
“Good Reason” (each such term as defined in the applicable executive’s
employment agreement); provided, however, that notwithstanding any of the
foregoing the Executive may not resign from his employment for Good Reason
unless: (A) the Executive provides the Company with at least sixty (60) days
prior written Notice of Termination of his intent to resign for Good Reason and
(B) the Company has not corrected the circumstances constituting Good Reason
prior to the Date of Termination specified in the Notice of Termination;
provided that such Notice of Termination may not be given later than ninety (90)
days after the initial occurrence of the event constituting Good Reason;
provided, further, that notwithstanding anything herein to the contrary, a
termination of employment by the Executive for any reason pursuant to a Notice
of Termination given during the thirty (30) day period immediately following the
six (6) month anniversary of the occurrence of a Change in Control shall be
deemed to be termination of employment for Good Reason.

 

(o)                                 “Guaranteed Bonus Date” shall have the
meaning set forth in Section 3.2.

 

3

--------------------------------------------------------------------------------


 

(p)                                 “Health Gross-Up Payment” means an
additional amount equal to the federal, state and local income and payroll taxes
that the Executive incurs on each monthly Health Payment.

 

(q)                                 “Health Payment” means the monthly premium
amount paid by the Executive pursuant to Section 5.2(a) or 5.2(b), as
applicable.

 

(r)                                    “Incumbent Board” has the meaning set
forth in Section 1.2(e).

 

(s)                                   “Initial Term” has the meaning set forth
in Section 2.2.

 

(t)                                    “Notice of Termination” has the meaning
set forth in Section 4.2.

 

(u)                                 “Performance Bonus” has the meaning set
forth in Section 3.2.

 

(v)                                 “Performance Target” has the meaning set
forth in Section 3.2.

 

(w)                               “Person” means an individual, partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, governmental authority or
other entity of whatever nature.

 

(x)                                 “Principal Stockholders” means Green Equity
Investors V, L.P., Green Equity Investors Side V, L.P., and any Affiliate
thereof.

 

(y)                                 “Proprietary Information” has the meaning
set forth in Section 7.1.

 

(z)                                  “Restricted Period” has the meaning set
forth in Section 6.1.

 

(aa)                          “Retirement Continuation Period” has the meaning
set forth in Section 5.2(c).

 

(bb)                          “Section 409A” means Section 409A of the United
States Internal Revenue Code of 1986, as amended, and the Department of Treasury
regulations and other interpretive guidance issued with respect thereto.

 

(cc)                            “Successor Entity” has the meaning set forth in
Section 1.2(e).

 

(dd)                          “Term” has the meaning set forth in Section 2.2.

 

ARTICLE II.
EMPLOYMENT

 

2.1                               Employment of Executive.  The Company hereby
agrees to employ the Executive, and the Executive agrees to enter into the
employ of the Company, on the terms and subject to the conditions herein
provided.

 

2.2                               Term.  The term of employment under this
Agreement (the “Initial Term”) shall be for the period beginning on the
Effective Date and ending on the fifth (5th) anniversary thereof, unless earlier
terminated as provided in Section 4.1.  On the fifth (5th) anniversary of the
Effective Date and on each subsequent anniversary of the Effective Date, the
employment term

 

4

--------------------------------------------------------------------------------


 

hereunder shall automatically be extended for successive one (1)-year periods
(such periods, together with the Initial Term, the “Term”), unless either the
Executive or the Company elects not to so extend the Term by notifying the other
party in writing of such election no later than ninety (90) days prior to the
last day of the then-current Term.

 

2.3                               Position and Duties.  During the Term, the
Executive shall serve as the Company’s Vice President and General Counsel with
such customary responsibilities, duties and authority as may from time to time
be assigned to the Executive by the Chairman and Chief Executive Officer and
President and Chief Operating Officer.  Such duties, responsibilities and
authority may include services for one or more subsidiaries or Affiliates of the
Company.  The Executive shall report directly to the Chairman and Chief
Executive Officer and the President and Chief Operating Officer of the Company. 
The Executive shall devote substantially all his working time and efforts to the
business and affairs of the Company but shall be entitled to serve in a director
or trustee capacity upon the prior written consent of the Chief Executive
Officer or the President and Chief Operating Officer, which shall not be
unreasonably withheld, and provided such opportunity does not result in a breach
of the covenants set forth in Section 6.1.  The Executive agrees to observe and
comply with the Company’s rules and policies, as the same may be adopted and
amended from time to time.

 

ARTICLE III.
COMPENSATION AND RELATED MATTERS

 

3.1                               Annual Base Salary.  During the Term, the
Executive shall receive a base salary at an initial rate of $450,000 per annum,
which shall be paid in accordance with the customary payroll practices of the
Company, subject to review every 20-24 months for possible increase, but not
decrease, in the Board’s discretion (the “Annual Base Salary”).

 

3.2                               Bonus.  With respect to the twelve-month
period immediately following the Effective Date, the Executive shall be entitled
to receive a guaranteed bonus of $200,000, which shall be payable in four equal
installments of $50,000 subject to the Executive’s continued employment through
December 1, 2014, March 1, 2015 June 1, 2015 and September 1, 2015 respectively
(each such date, a “Guaranteed Bonus Date”).  Each such installment shall be
payable on the first regular payroll date following the Guaranteed Bonus Date. 
With respect to each Fiscal Quarter beginning with the Fiscal Quarter that
begins on September 1 2015, the Executive shall be eligible to receive a
quarterly cash bonus (the “Performance Bonus”) based upon Company EBITDA and/or
other financial and non-financial performance targets (the “Performance
Targets”), established by the Board; provided that if any such Performance
Target is based on Company EBITDA, EBITDA shall be determined in the same
manner, and with the same adjustments, as Consolidated EBITDA (as defined in the
Credit Agreement, entered into as of April 6, 2012, among the Company, the
Guarantors (as defined therein) party thereto, the Lenders (as defined therein),
JPMorgan Chase Bank, N.A., and the other parties thereto, as amended from time
to time (the “Credit Agreement”)), is determined for purposes of the Credit
Agreement. Notwithstanding the foregoing, in the discretion of the Company, the
Performance Bonus may be modified to be payable based on performance periods of
up to one year; provided that the performance bonus periods applicable to the
Executive shall be comparable to those applicable to similarly situated
employees of the Company.   The amount of each Performance Bonus shall be no
less than 0.19% of the Company EBITDA for the applicable quarter (or other
performance period, as applicable).  The amount of each Performance Bonus shall
be based upon

 

5

--------------------------------------------------------------------------------


 

the Company’s attainment of the Performance Targets, as determined by the Board
(or any authorized committee of the Board).  Each such Performance Bonus shall
be payable as soon as reasonably practicable following the completion of the
Fiscal Quarter (or other performance period) to which such Performance Bonus
relates, but in any event within the period required by Section 409A, such that
it qualifies as a “short-term deferral” pursuant to Section 1.409A-1(b)(4) of
the Department of Treasury Regulations.  Notwithstanding the foregoing, except
as set forth in Article V, no bonus shall be payable with respect to any Fiscal
Quarter (or other performance period) unless the Executive remains continuously
employed with the Company during the period beginning on the Effective Date and
ending on the last day of such Fiscal Quarter (or other performance period).  To
the extent that the Company becomes subject to Section 162(m) of the Code (and
all applicable post-initial public offering transition periods have expired with
respect to applicable Company plans) and the Executive is or may be reasonably
be expected to become a “covered employee” within the meaning of
Section 162(m) of the Code, the Performance Bonus for any applicable Fiscal
Quarter (or other performance period) will be payable pursuant to a “qualified
performance-based compensation” bonus plan that has been approved by the
stockholders of the Company in accordance with the provisions for such approval
under Section 162(m) of the Code and the regulations promulgated thereunder, and
on the basis of the Executive’s or the Company’s attainment of objective
financial or other operating criteria established by the Compensation Committee
in its sole good faith discretion and in accordance with Section 162(m) of the
Code and the regulations promulgated thereunder.

 

3.3                               Benefits.  During the Term, the Executive
shall be entitled to the following benefits: (a) participation in the Company’s
employee health and welfare benefit plans and programs and arrangements which
are applicable to the Company’s senior executives as may be adopted by the
Company from time to time, subject to the terms and conditions of the applicable
employee benefit plan, program or arrangement, and (b) indemnification and/or
directors and officers liability insurance coverage insuring the Executive
against insurable events which occur while the Executive is a director or
executive officer of the Company, on terms and conditions that are comparable to
those then provided to other current or former directors or executive officers
of the Company.

 

3.4                               Vacation and Holidays.  During the Term, the
Executive shall be entitled to paid vacation and holidays in accordance with the
Company’s policies applicable to senior executives of the Company, provided that
the Executive shall be entitled to paid vacation of no less than four (4) weeks
for each full Fiscal Year during the Term.  Any vacation shall be taken at the
reasonable and mutual convenience of the Company and the Executive.

 

3.5                               Expenses.  During the Term, the Company shall
reimburse the Executive for all reasonable travel and other business expenses
incurred by him in the performance of his duties to the Company in accordance
with the Company’s expense reimbursement policy.

 

3.6                               Options.  On the Effective Date, the Executive
shall be granted stock options under the Company’s 2013 Incentive Award Plan
with a Black-Scholes value of $250,000, which will have an exercise price per
share equal to the closing price per share of the Company’s stock on the date of
grant.  Such options shall vest ratably in equal annual installments over seven
(7) years and shall be subject to acceleration as provided under the Company’s
2013 Incentive Award Plan.  In addition, during the Term, the Executive shall be
entitled to receive annual option grants under the Company’s 2013 Incentive
Award Plan (or successor plan) in

 

6

--------------------------------------------------------------------------------


 

substantially comparable amounts and on substantially comparable terms as annual
option grants made to other vice presidents of the Company.

 

ARTICLE IV.
TERMINATION

 

4.1                               Circumstances.  During the Term, the
Executive’s employment hereunder may be terminated by the Company or the
Executive, as applicable, without any breach of this Agreement only under the
following circumstances:

 

(a)                                 Death.  The Executive’s employment hereunder
shall terminate upon his death.

 

(b)                                 Disability.  If the Executive has incurred a
Disability, the Company may terminate the Executive’s employment due thereto.

 

(c)                                  Termination for Cause.  The Company may
terminate the Executive’s employment for Cause.

 

(d)                                 Termination without Cause.  The Company may
terminate the Executive’s employment without Cause.

 

(e)                                  Resignation for Good Reason.  The Executive
may resign from his employment for Good Reason.

 

(f)                                   Resignation without Good Reason.  The
Executive may resign from his employment without Good Reason.

 

4.2                               Notice of Termination.  Any termination of the
Executive’s employment by the Company or by the Executive pursuant to
Section 4.1 (other than termination due to death pursuant to Section 4.1(a))
shall be communicated by a written notice to the other party hereto.  Such
written notice (a “Notice of Termination”) shall: (a) indicate the specific
termination provision in this Agreement relied upon; and (b) specify a Date of
Termination which, (i) if submitted by the Executive, shall be at least sixty
(60) days, but no more than six (6) months, following the date of such notice
and (ii) if submitted by the Company in connection with a termination of
employment by the Company without Cause, shall be at least thirty (30) days
following the date of such notice.  Notwithstanding the foregoing, the Company
may, in its sole discretion, change the Executive’s proposed Date of Termination
to any date following the Company’s receipt of the Executive’s Notice of
Termination (even if such date is prior to the date specified in such Notice of
Termination).  A Notice of Termination submitted by the Company in connection
with a termination of employment by the Company for Cause may provide for a Date
of Termination on the date the Executive receives the Notice of Termination, or
any date thereafter chosen by the Company in its sole discretion; provided that,
notwithstanding the foregoing, any Notice of Termination submitted by the
Company in connection with a termination of the Executive’s employment for Cause
within the meaning of Section 1.2(d)(i) (due to the Executive’s material breach
of any material provision of this Agreement) or Section 1.2(d)(iv) (due to the
Executive’s gross neglect in connection with the performance of any material
portion of the Executive’s duties) shall indicate a Date of Termination that is
at least thirty (30) days following the date of such notice, provided that such

 

7

--------------------------------------------------------------------------------


 

breach is capable of cure.  The failure by the Company or the Executive to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Cause, Good Reason, or Disability shall not waive any right of the
Company or the Executive hereunder or preclude the Company or the Executive from
asserting such fact or circumstance in enforcing the Company’s or the
Executive’s rights hereunder; provided that a Notice of Termination submitted by
the Executive of his intent to resign for Good Reason may not be given later
than 90 days after the initial occurrence of the event constituting Good Reason.

 

4.3                               Company Obligations upon Termination.  Upon
termination of the Executive’s employment, the Executive (or the Executive’s
estate) shall be entitled to receive: (a) any amount of the Annual Base Salary
through the Date of Termination not theretofore paid; (b) any reimbursement of
expenses owing to the Executive under Section 3.5; (c) any accrued vacation pay
owed to the Executive pursuant to Section 3.4; and (d) any amount arising from
the Executive’s participation in, or benefits under, any employee benefit plans,
programs or arrangements under Section 3.3, which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements (including, if applicable, any death benefits).  Except
as otherwise set forth in Sections 5.1 and 5.2 below, the payments and benefits
described in this Section 4.3 shall be the only payments and benefits payable in
the event of the Executive’s termination of employment for any reason (other
than, for the avoidance of doubt, any payments or benefits to which the
Executive is entitled by virtue of him being a stockholder of the Company).  The
amounts in subsections (a)-(c) above shall be paid within sixty (60) days after
the Executive’s termination, but in any event within the period required by
Section 409A, such that it qualifies as a “short-term deferral” pursuant to
Section 1.409A-1(b)(4) of the Department of Treasury Regulations.

 

ARTICLE V.
SEVERANCE PAYMENTS

 

5.1                               Termination due to Death .  If the Executive’s
employment is terminated pursuant to Section 4.1(a) due to the Executive’s
death, then, notwithstanding the penultimate sentence of Section 3.2, in
addition to the amounts set forth in Section 4.3, (a) all unvested stock options
held by the Executive immediately prior to the Date of Termination shall, as of
the Date of Termination, become vested and exercisable, subject to the terms and
conditions of the applicable option plan and option agreement(s), and (b) the
Company shall pay to the Executive (or the Executive’s estate) a prorated amount
of the Performance Bonus for the Fiscal Quarter (or other performance period) in
which the Date of Termination occurs that the Executive would have received to
the extent he remained employed through the end of the Fiscal Quarter (or other
performance period) in which the Date of Termination occurred based on the
Company’s actual attainment of the applicable Performance Targets (prorated
based on the number days that the Executive is employed by the Company during
the Fiscal Quarter (or other performance period) in which the Date of
Termination occurs); provided that, if such Fiscal Quarter (or other performance
period) begins prior to September 1, 2015, such Performance Bonus (prior to
proration) shall be deemed to be $50,000 (which shall be adjusted by the Company
in good faith if the Performance Bonus is payable other than quarterly) for
purposes of this clause (b), payable at the same time such Performance Bonus
would have been paid had the Executive remained employed through the end of the
Fiscal Quarter (or other performance period) in which the Date of Termination
occurs (or, if such Fiscal Quarter (or other performance period) began prior to
September 1, 2015, payable within thirty (30) days following the Date of
Termination).

 

8

--------------------------------------------------------------------------------


 

5.2                               Termination without Cause; Resignation for
Good Reason or without Good Reason; Due to Disability.

 

(a)                                 If (i) the Executive’s employment is
terminated by the Company without Cause pursuant to Section 4.1(d) or due to
Disability pursuant to Section 4.1(b), or (ii) the Executive resigns from his
employment for Good Reason pursuant to Section 4.1(e) (other than due to the
occurrence of an event described in Section 1.2(n)(vii)), then in addition to
the amounts set forth in Section 4.3, (A) the Company shall pay the Executive an
amount equal to the sum of (x) two (2) times the Annual Base Salary as in effect
immediately prior to the Date of Termination, payable in equal installments, in
accordance with the Company’s payroll practices, during the two (2)-year period
beginning on the first payroll date that follows the thirtieth (30th) day
following the Date of Termination, and (y) two (2) times the greater of (I) the
aggregate amount of the Performance Bonuses earned by the Executive for the four
Fiscal Quarters immediately prior to the Fiscal Quarter in which the Date of
Termination occurs, and (II) the aggregate amount of the Performance Bonuses
that the Executive would have earned for the Fiscal Quarter in which the Date of
Termination occurs (prorated based on the number days that the Executive is
employed by the Company during such Fiscal Quarter) and the three immediately
preceding Fiscal Quarters if he remained employed through the end of the Fiscal
Quarter in which the Date of Termination occurs based on the Company’s actual
attainment of the applicable Performance Targets (provided that, with respect to
any Fiscal Quarter (or other performance period) referred to in clause I or II
that begins prior to September 1, 2015, the Executive shall be deemed to have
received a Performance Bonus of $50,000 (which shall be adjusted by the Company
in good faith if the Performance Bonus is payable other than quarterly)  for
purposes of clauses I and II), payable at the same time as the Performance Bonus
for the Fiscal Quarter in which the Date of Termination occurs would have been
paid had the Executive remained employed through the end of the Fiscal Quarter
in which the Date of Termination occurs (or, if such Fiscal Quarter began prior
to September 1, 2015, payable within thirty (30) days following the Date of
Termination); provided that, in the event that the Performance Bonus is payable
other than quarterly, the bonus amounts described in clauses I and II shall be
determined based on the periodic Performance Bonuses payable with respect to the
twelve (12)-month period immediately prior to the Date of Termination, as
determined by the Company in good faith, (B) all unvested stock options held by
the Executive immediately prior to the Date of Termination shall, as of the Date
of Termination, become vested and exercisable, subject to the terms and
conditions of the applicable option plan and option agreement(s), and (C) during
the two (2)-year period beginning on the Date of Termination (such period, the
“Continuation Period”), the Executive and his eligible dependents, if
applicable, shall be entitled to continued participation in the Company’s
medical, health, disability and similar welfare benefit plans in which he and
his eligible dependents, if applicable, were participating on the Date of
Termination at the Company’s sole expense; provided that if such continued
participation is not permitted under such plans, the Company shall provide to
the Executive and his eligible dependents, if applicable, substantially similar
benefits during the Continuation Period; provided, further, that in order to
receive such continued coverage, the Executive shall be required to pay to the
Company at the same time that premium payments are due for the month an amount
equal to the full monthly premium payments required for such coverage.  The
Company shall reimburse to the Executive monthly the Health Payment no later
than the next payroll date of the Company that occurs after the date the premium
for the month is paid by the Executive.  In addition, on each date on which the
monthly Health Payments are made, the Company shall pay to the Executive the
Health Gross-Up Payment.  The COBRA health continuation period under

 

9

--------------------------------------------------------------------------------


 

Section 4980B of the Code shall run concurrently with the period of continued
health coverage following the termination date.  The Health Payment paid to the
Executive during the period of time during which the Executive would be entitled
to continuation coverage under the Company’s group health plan under COBRA is
intended to qualify for the exception from deferred compensation as a medical
benefit provided in accordance with the requirements of
Section 1.409A-1(b)(9)(v)(B) of the Department of Treasury Regulations.  The
Health Payment and the Health Gross-up Payment shall be reimbursed to the
Executive in a manner that complies with the requirements of
Section 1.409A-3(i)(1)(iv) of the Department of Treasury Regulations.

 

(b)                                 Notwithstanding the foregoing, in the event
of (i) a termination of employment by the Executive for any reason pursuant to a
Notice of Termination given during the thirty (30)-day period immediately
following the six (6) month anniversary of the occurrence of a Change in Control
that occurs prior to the third anniversary of the Effective Date or (ii) a
termination of the Executive’s employment by the Company without Cause that
occurs during the six (6)-month period immediately following a Change in Control
that occurs prior to the third anniversary of the Effective Date, then, each
time the word “two” appears in Section 5.2(a)(i)(A), such word shall be replaced
with the number of years (rounded to the nearest whole month) remaining in the
Initial Term as of immediately prior to the Date of Termination, if such number
is greater than two.

 

(c)                                  Notwithstanding the foregoing, if the
Executive resigns from his employment for Good Reason due to the occurrence of
an event described in Section 1.2(n)(vii), then in addition to the amounts set
forth in Section 4.3 (but, for the avoidance of doubt, without duplication of
any amounts payable pursuant to Section 5.2(b)), (i) the Company shall pay the
Executive an amount equal to the sum of (A) the Annual Base Salary as in effect
immediately prior to the Date of Termination, payable in equal installments, in
accordance with the Company’s payroll practices, during the one (1)-year period
beginning on the first payroll date that follows the thirtieth (30th) day
following the Date of Termination, (B) the aggregate amount of the Performance
Bonuses that the Executive would have earned for the Fiscal Quarter in which the
Date of Termination occurs and the three immediately preceding Fiscal Quarters
if he remained employed through the end of the Fiscal Quarter in which the Date
of Termination occurs based on the Company’s actual attainment of the applicable
Performance Targets (provided that, with respect to any Fiscal Quarter (or other
performance period) referred to in this clause (B) that begins prior to
September 1, 2015, the Executive shall be deemed to have earned a Performance
Bonus of $50,000 (which shall be adjusted by the Company in good faith if the
Performance Bonus is payable other than quarterly) for purposes of this clause
(B)), payable at the same time as the Performance Bonus for the Fiscal Quarter
in which the Date of Termination occurs would have been paid had the Executive
remained employed through the end of the Fiscal Quarter in which the Date of
Termination occurs (or, if such Fiscal Quarter began prior to September 1, 2015,
payable within thirty (30) days following the Date of Termination); provided
that, in the event that the Performance Bonus is payable other than quarterly,
the bonus amount described in this clause (B) shall be determined based on the
periodic Performance Bonuses payable with respect to the twelve (12)-month
period immediately prior to the Date of Termination, as determined by the
Company in good faith, and (C) a prorated amount of the Performance Bonus for
the Fiscal Quarter (or other performance period) in which the Date of
Termination occurs that the Executive would have received to the extent he
remained employed through the end of the Fiscal Quarter (or other performance
period) in which the Date of Termination occurred based on the Company’s actual
attainment of the applicable Performance

 

10

--------------------------------------------------------------------------------


 

Targets (prorated based on the number days that the Executive is employed by the
Company during the Fiscal Quarter (or other performance period) in which the
Date of Termination occurs) (provided that, if such Fiscal Quarter (or other
performance period) begins prior to September 1, 2015, such Performance Bonus
(prior to proration) shall be deemed to be $50,000 (which shall be adjusted by
the Company in good faith if the Performance Bonus is payable other than
quarterly) for purposes of this clause (C)), payable at the same time such
Performance Bonus would have been paid had the Executive remained employed
through the end of the Fiscal Quarter (or other performance period) in which the
Date of Termination occurs (or, if such Fiscal Quarter (or other performance
period) began prior to September 1, 2015, payable within thirty (30) days
following the Date of Termination), (ii) all unvested stock options held by the
Executive immediately prior to the Date of Termination shall, as of the Date of
Termination, become vested and exercisable, subject to the terms and conditions
of the applicable option plan and option agreement(s), and (iii) during the one
(1) year period beginning on the Date of Termination (such period, the
“Retirement Continuation Period”), the Executive and his eligible dependents, if
applicable, shall be entitled to continued participation in the Company’s
medical, health, disability and similar welfare benefit plans in which he and
his eligible dependents, if applicable, were participating on the Date of
Termination at the Company’s sole expense; provided that if such continued
participation is not permitted under such plan, the Company shall provide to the
Executive and his eligible dependents, if applicable, substantially similar
benefits during the Retirement Continuation Period; provided, further, that in
order to receive such continued coverage, the Executive shall be required to pay
to the Company at the same time that premium payments are due for the month an
amount equal to the full monthly premium payments required for such coverage. 
The Company shall reimburse to the Executive monthly the Health Payment no later
than the next payroll date of the Company that occurs after the date the premium
for the month is paid by the Executive.  In addition, on each date on which the
monthly Health Payments are made, the Company shall pay to the Executive the
Health Gross-Up Payment.  The COBRA health continuation period under
Section 4980B of the Code shall run concurrently with the period of continued
health coverage following the termination date.  The Health Payment paid to the
Executive during the period of time during which the Executive would be entitled
to continuation coverage under the Company’s group health plan under COBRA is
intended to qualify for the exception from deferred compensation as a medical
benefit provided in accordance with the requirements of
Section 1.409A-1(b)(9)(v)(B) of the Department of Treasury Regulations.  The
Health Payment and the Health Gross-up Payment shall be reimbursed to the
Executive in a manner that complies with the requirements of
Section 1.409A-3(i)(1)(iv) of the Department of Treasury Regulations.

 

5.3                               Section 409A.  Notwithstanding any provision
to the contrary in this Agreement, no cash payments or other benefits described
in Section 5.2 will be paid or made available to the Executive unless the
Executive’s termination of employment constitutes a “separation from service”
within the meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations, and unless, on or prior to the thirtieth (30th) day following the
Date of Termination, (a) the Executive shall have executed a waiver and release
of claims in the form attached as Exhibit A hereto, and (b) such release shall
not have been revoked by the Executive prior to such thirtieth (30th) day. 
Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed at the time of his separation from service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the termination benefits to
which the Executive is entitled under this Agreement is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, then
such portion

 

11

--------------------------------------------------------------------------------


 

of the Executive’s termination benefits shall not be provided to the Executive
prior to the earlier of (i) the expiration of the six (6)-month period measured
from the date of the Executive’s “separation from service” with the Company (as
such term is defined in the Department of Treasury Regulations issued under
Section 409A of the Code) or (ii) the date of the Executive’s death.  Upon the
expiration of the applicable deferral period under Section 409A(a)(2)(B)(i) of
the Code, all payments deferred pursuant to Section 5.2 shall be paid in a lump
sum to the Executive, and any remaining payments due under this Agreement shall
be paid as otherwise provided herein.  For the avoidance of doubt, no payments
or benefits shall be payable under Section 5.2 in the event of the Executive’s
termination of employment due to expiration of the Term under Section 2.2.

 

5.4                               Survival.  The expiration or termination of
the Term shall not impair the rights or obligations of any party hereto, which
shall have accrued prior to such expiration or termination.

 

ARTICLE VI.
NON-COMPETITION; NON-SOLICITATION

 

6.1                               Non-Competition Obligation.  The Executive
shall not, at any time during the period commencing on the Effective Date and
ending on the second (2nd) anniversary of the Date of Termination (the
“Restricted Period”), directly or indirectly, enter the employ of, or render any
services to, any Person engaged in any business in North America or anywhere in
the world in which the Company conducts business as of the Date of Termination
(a) which derives more than fifteen percent (15%) of its consolidated revenues
from the marketing or distribution of products sold by the Company, (b) which
participates in the manufacturing or design of modular or component shelving or
drawer systems or other material products of Elfa Group AB and its subsidiaries,
or (c) which, as of the Date of Termination, the Board (including any committee
thereof) or senior management of the Company has taken active steps to engage in
or acquire (any such business, a “Competitive Business”); and the Executive
shall not become interested in any such Competitive Business, directly or
indirectly, as an individual, partner, shareholder, director, officer,
principal, agent, employee, trustee, consultant, or in any other relationship or
capacity; provided, however, that nothing contained in this Section 6.1 shall be
deemed to prohibit the Executive from working for another retail organization,
provided that the Executive is not engaged in any aspect of the business of such
retail organization (including, but not limited to, starting any division or
other segment of such retail organization in a Competitive Business), whether in
a supervisory, consultative or other capacity, relating to a Competitive
Business.  For the avoidance of doubt, the Executive’s position as a senior
executive officer of a retail organization, of which a Competitive Business is
an immaterial aspect of its general retail business, shall not be prohibited by,
or constitute a violation of, the terms of this Section 6.1; provided that the
Executive does not participate in any day-to-day operations or in any strategic
or other decisions relating to the conduct of such retail organization as it
relates to a Competitive Business and, to the extent necessary, has delegated
such responsibilities to other management personnel of such retail
organization.  It is expressly agreed that nothing contained in this Section 6.1
shall be deemed to prohibit the Executive from acquiring, solely as an
investment, up to five percent (5%) of the outstanding shares of capital stock
of any public corporation or working for a retail organization, provided that
the Executive is not, directly or indirectly, engaged in a business relating to
a Competitive Business.

 

12

--------------------------------------------------------------------------------


 

6.2                               Non-Solicitation Obligation.  The Executive
shall not, at any time during the Restricted Period, for his benefit or for the
benefit of any other Person, solicit the employment or services of, or hire (or
cause any Person to so solicit or hire), any person who upon the termination of
the Executive’s employment hereunder, or within twelve (12) months prior
thereto, was (a) employed by the Company or (b) a consultant to the Company. The
restrictions in this Section 6.2 shall not apply to (i) general solicitations
that are not specifically directed to employees of or consultants to the
Company, (ii) at the request of a former employee, serving as an employment
reference for such former employee, (iii) solicitations or hirings of former
employees of the Company whose employment was terminated by the Company without
“Cause” or who terminated their employment for “Good Reason” (as such terms are
defined in the applicable employment agreement or, in the absence of such an
agreement, as determined by a majority of the Board in its good faith
discretion), or (iv) except as would constitute a breach of the covenants in
Section 6.1, the solicitation or hiring of any of Kip Tindell, Sharon Tindell or
Melissa Reiff following such executive’s termination of employment by the
Company without “Cause” or by such executive for “Good Reason” (as such terms
are defined in the applicable employment agreement).

 

6.3                               Definition.  As used in this Article VI , the
term “Company” shall include the Company (as defined in the preamble hereof) and
any of its direct or indirect subsidiaries.

 

6.4                               Amendment .  The provisions contained in
Sections 6.1 and 6.2 may be altered and/or waived only with the prior written
consent of a majority of the Board or the Compensation Committee.

 

ARTICLE VII.
NONDISCLOSURE OF PROPRIETARY INFORMATION

 

7.1                               Nondisclosure.  Except as required in the
faithful performance of the Executive’s duties hereunder or pursuant to
Section 7.3, the Executive shall, during the Term and after the Date of
Termination, maintain in confidence and shall not directly or indirectly, use,
disseminate, disclose or publish, or use for his benefit or the benefit of any
Person, any confidential or proprietary information or trade secrets of or
relating to the Company, including, without limitation, information with respect
to the Company’s operations, processes, protocols, products, inventions,
business practices, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, compensation paid to employees or other terms
of employment (“Proprietary Information”), or deliver to any Person any
document, record, notebook, computer program or similar repository of or
containing any such Proprietary Information.  The Executive’s obligation to
maintain and not use, disseminate, disclose or publish, or use for his benefit
or the benefit of any Person any Proprietary Information after the Date of
Termination shall continue so long as such Proprietary Information is not, or
has not by legitimate means become, generally known and in the public domain
(other than by means of the Executive’s direct or indirect disclosure of such
Proprietary Information) and continues to be maintained as Proprietary
Information by the Company.  The parties hereby stipulate and agree that as
between them, the Proprietary Information identified herein is important,
material and affects the successful conduct of the businesses of the Company
(and any successor or assignee of the Company).

 

13

--------------------------------------------------------------------------------


 

7.2                               Return of Proprietary Information.  Upon
termination of the Executive’s employment with the Company for any reason, the
Executive shall promptly deliver to the Company all Proprietary Information in
the Executive’s possession, including without limitation all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents concerning the Company’s
customers, business plans, marketing strategies, products or processes.

 

7.3                               Response to Legal Process.  Notwithstanding
Section 7.1, the Executive may respond to a lawful and valid subpoena or other
legal process relating to the Company or its business or operations; provided
that the Executive shall: (a) give the Company the earliest possible notice
thereof; (b) as far in advance of the return date as possible, at the Company’s
sole cost and expense, make available to the Company and its counsel the
documents and other information sought; and (c) at the Company’s sole cost and
expense, assist such counsel in resisting or otherwise responding to such
process.

 

7.4                               Non-Disparagement.

 

(a)                                 The Executive agrees not to disparage the
Company, any of its products or practices, or any of its directors, officers,
agents, representatives, members or Affiliates, either orally or in writing, at
any time; provided that the Executive may confer in confidence with his legal
representatives and make truthful statements as required by law.

 

(b)                                 The Company agrees to instruct the members
of the Board and the executive officers of the Company not to disparage the
Executive, either orally or in writing, at any time; provided that the Company
may confer in confidence with its legal representatives and make truthful
statements as required by law.

 

7.5                               As used in this Article VII , the term
“Company” shall include the Company (as defined in the preamble hereof), its
parent, related entities, and any of its direct or indirect subsidiaries.

 

ARTICLE VIII.
REMEDIES

 

8.1                               Acknowledgement; Blue Pencil.  The Executive
acknowledges and agrees that the benefits and payments provided under this
Agreement represent adequate consideration for the Executive’s agreement to be
bound by the restrictive covenants set forth in Articles VI and VII , that the
Executive’s agreement to be bound by such restrictive covenants is a material
inducement to the Company’s entering into this Agreement.  In the event,
however, that any restrictive covenant set forth in Articles VI or VII shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its extending for too great a period of time or over too great a geographical
area or by reason of its being too extensive in any other respect, it is the
intention of the Executive and Company that it will be interpreted to extend
only over the maximum period of time for which it may be enforceable, and/or
over the maximum geographical area as to which it may be enforceable and/or to
the maximum extent in all other respects as to which it may be enforceable, all
as determined by such court in such action.

 

14

--------------------------------------------------------------------------------


 

8.2                               Injunctive Relief.  The Executive acknowledges
and agrees that a breach of the covenants contained in Articles VI or VII will
cause irreparable damage to Company and its goodwill, the exact amount of which
will be difficult or impossible to ascertain, and that the remedies at law for
any such breach will be inadequate.  Accordingly, the Executive agrees that in
the event of a breach of any of the covenants contained in Articles VI or VII ,
in addition to any other remedy which may be available at law or in equity, the
Company will be entitled to specific performance and injunctive relief without
any requirement to post a bond.  The Company acknowledges and agrees that a
breach of the covenants contained in Section 7.4(b) will cause irreparable
damage to the Executive, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate.  Accordingly, the Company agrees that in the event of a breach of
any of the covenants contained in Section 7.4(b), in addition to any other
remedy which may be available at law or in equity, the Executive will be
entitled to specific performance and injunctive relief without any requirement
to post a bond.

 

ARTICLE IX.
MISCELLANEOUS

 

9.1                               Assignment.  The Company may assign its rights
and obligations under this Agreement to any entity, including any successor to
all or substantially all the assets of the Company, by merger or otherwise, and
may assign or encumber this Agreement and its rights hereunder as security for
indebtedness of the Company and its Affiliates.  The Executive may not assign
his rights or obligations under this Agreement to any individual or entity. 
This Agreement shall be binding upon and inure to the benefit of the Company,
the Executive and their respective successors, assigns, personnel and legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable.

 

9.2                               Governing Law.  This Agreement shall be
governed, construed, interpreted and enforced in accordance with the substantive
laws of the State of New York, without reference to the principles of conflicts
of law of New York or any other jurisdiction, and where applicable, the laws of
the United States.

 

9.3                               Notices.  Any notice, request, claim, demand,
document and other communication hereunder to any party shall be effective upon
receipt (or refusal of receipt) and shall be in writing and delivered personally
or sent by telex, telecopy, or certified or registered mail, postage prepaid, as
follows:

 

(a)                                 If to the Company:

 

The Container Store Group, Inc.

500 Freeport Parkway

Coppell, TX 75019

ATTN:  Melissa Reiff, President and Chief Operating Officer

 

with a copy to:

 

Latham & Watkins LLP

885 Third Avenue

 

15

--------------------------------------------------------------------------------


 

Suite 1000

New York, NY 10022

ATTN:  Howard Sobel; Bradd Williamson

 

(b)                                 If to the Executive, to the address set
forth in the Company’s records

 

or at any other address as any party shall have specified by notice in writing
to the other party.

 

9.4                               Counterparts.  This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same agreement.

 

9.5                               Entire Agreement.  The terms of this Agreement
and the other agreements and instruments contemplated hereby or referred to
herein are intended by the parties to be the final expression of their agreement
with respect to the employment of the Executive by the Company and may not be
contradicted by evidence of (and supersede) any prior or contemporaneous
agreement (including without limitation any term sheet or similar agreement
entered into between the Company and the Executive).  The parties further intend
that this Agreement shall constitute the complete and exclusive statement of its
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement.

 

9.6                               Amendments; Waivers.  This Agreement may not
be modified, amended, or terminated except by an instrument in writing, signed
by the Executive and a duly authorized officer of Company and approved by the
Compensation Committee, which expressly identifies the amended provision of this
Agreement.  By an instrument in writing similarly executed and approved by the
Compensation Committee, the Executive or a duly authorized officer of the
Company may waive compliance by the other party or parties with any provision of
this Agreement that such other party was or is obligated to comply with or
perform, provided, however, that such waiver shall not operate as a waiver of,
or estoppel with respect to, any other or subsequent failure to comply or
conform.  No failure to exercise and no delay in exercising any right, remedy,
or power hereunder shall preclude any other or further exercise of any other
right, remedy, or power provided herein or by law or in equity.

 

9.7                               No Inconsistent Action.  The parties hereto
shall not voluntarily undertake or fail to undertake any action or course of
action inconsistent with the provisions or essential intent of this Agreement. 
Furthermore, it is the intent of the parties hereto to act in a fair and
reasonable manner with respect to the interpretation and application of the
provisions of this Agreement.

 

9.8                               Construction.  This Agreement shall be deemed
drafted equally by both the parties. Its language shall be construed as a whole
and according to its fair meaning.  Any presumption or principle that the
language is to be construed against any party shall not apply.  The headings in
this Agreement are only for convenience and are not intended to affect
construction or interpretation.  Any references to paragraphs, subparagraphs,
sections or subsections are to those parts of this Agreement, unless the context
clearly indicates to the contrary.  Also, unless the context clearly indicates
to the contrary: (a) the plural includes the singular and the singular includes
the plural; (b) “and” and “or” are each used both conjunctively

 

16

--------------------------------------------------------------------------------


 

and disjunctively; (c) “any,” “all,” “each,” or “every” means “any and all,” and
“each and every”; (d) “includes” and “including” are each “without limitation”;
(e) “herein,” “hereof,” “hereunder” and other similar compounds of the word
“here” refer to the entire Agreement and not to any particular paragraph,
subparagraph, section or subsection; and (f) all pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the entities or persons referred to may require.

 

9.9                               Arbitration.  Any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration, conducted before an arbitrator in New York, New York in
accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitration award in any court having
jurisdiction. Notwithstanding the foregoing, (a) the Company shall be entitled
to seek a restraining order or injunction in any court of competent jurisdiction
to prevent any continuation of any violation of the provisions of Articles VI or
VII of this Agreement and the Executive hereby consents that such restraining
order or injunction may be granted without requiring the Company to post a bond,
and (b) the Executive shall be entitled to seek a restraining order or
injunction in any court of competent jurisdiction to prevent any continuation of
any violation of the provisions of Section 7.4(b) of this Agreement and the
Company hereby consents that such restraining order or injunction may be granted
without requiring the Executive to post a bond.  Only individuals who are:
(i) lawyers engaged full-time in the practice of law and (ii) on the AAA
register of arbitrators shall be selected as an arbitrator.  Within twenty (20)
days of the conclusion of the arbitration hearing, the arbitrator shall prepare
written findings of fact and conclusions of law.  It is mutually agreed that the
written decision of the arbitrator shall be valid, binding, final and
non-appealable, provided, however, that the parties hereto agree that the
arbitrator shall not be empowered to award punitive damages against any party to
such arbitration.  The arbitrator shall require the non-prevailing party to pay
the arbitrator’s full fees and expenses or, if in the arbitrator’s opinion there
is no prevailing party, the arbitrator’s fees and expenses shall be borne
equally by the parties thereto.  In the event action is brought to enforce the
provisions of this Agreement pursuant to this Section 9.9, the non-prevailing
parties shall be required to pay the reasonable attorney’s fees and expenses of
the prevailing parties, except that if in the opinion of the court or arbitrator
deciding such action there is no prevailing party, each party shall pay its own
attorney’s fees and expenses.

 

9.10                        Enforcement.  In the event any provision of this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect: (a) such provision shall be fully severable; (b) this Agreement
shall be construed and enforced as if such invalid, illegal or unenforceable
provision had never comprised a portion of this Agreement; and (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by such invalid, illegal or unenforceable provision or by its
severance from this Agreement. Furthermore, in lieu of such invalid, illegal or
unenforceable provision, there shall be added automatically as part of this
Agreement a provision as similar in substance to such invalid, illegal or
unenforceable provision as may be possible and be valid, legal and enforceable.

 

9.11                        Withholding.  The Company shall be entitled to
withhold from any amounts payable under this Agreement any federal, state, local
or foreign withholding or other taxes or charges which the Company is required
to withhold. The Company shall be entitled to rely on an opinion of counsel if
any questions as to the amount or requirement of withholding shall arise.

 

17

--------------------------------------------------------------------------------


 

9.12                        Employee Acknowledgment.  The Executive acknowledges
that he has read and understands this Agreement, is fully aware of its legal
effect, has not acted in reliance upon any representations or promises made by
the Company other than those contained in writing herein, and has entered into
this Agreement freely based on his own judgment.

 

9.13                        Section 409A.

 

(a)                                 To the extent applicable, this Agreement
shall be interpreted in accordance with Section 409A.  Notwithstanding any
provision of this Agreement to the contrary, in the event that a majority of the
Board determines that any amounts payable pursuant to this Agreement may be
subject to Section 409A, the Company may adopt such amendments to this Agreement
or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Company
determines are necessary or appropriate to: (i) exempt such payments from
Section 409A and/or preserve the intended tax treatment of the benefits provided
with respect to such payments or (ii) comply with the requirements of
Section 409A and thereby avoid the application of penalty taxes under
Section 409A; provided that no such amendments, policies, procedures or actions
shall reduce the economic value to the Executive of this Agreement from the
value of this Agreement (without taking into account the effect of Section 409A)
prior to the adoption or taking of such amendments, policies, procedures or
actions.  No provision of this Agreement shall be interpreted or construed to
transfer any liability for failure to comply with the requirements of
Section 409A from the Executive or any other individual to the Company or any of
its Affiliates, employees or agents.

 

(b)                                 To the extent that any installment payments
under this Agreement are deemed to constitute “nonqualified deferred
compensation” within the meaning of Section 409A, for purposes of Section 409A
(including, without limitation, for purposes of Section 1.409A-2(b)(2)(iii) of
the Department of Treasury Regulations), each such payment that the Executive
may be eligible to receive under this Agreement shall be treated as a separate
and distinct payment.

 

(c)                                  To the extent that any reimbursements or
corresponding in-kind benefits provided to the Executive under this Agreement
(including, without limitation, the Health Payment and the Health Gross-Up
Payment) are deemed to constitute “deferred compensation” within the meaning of
Section 409A to the Executive, such amounts shall be paid or reimbursed
reasonably promptly, but not later than December 31 of the year following the
year in which the expense was incurred, and in any event in accordance with
Section 1.409A-3(i)(1)(iv) of the Department of Treasury Regulations.  The
amount of any such payments or expense reimbursements in one calendar year shall
not affect the expenses or in-kind benefits eligible for payment or
reimbursement in any other calendar year, other than an arrangement providing
for the reimbursement of medical expenses referred to in Section 105(b) of the
Code, and the Executive’s right to such payments or reimbursement of any such
expenses shall not be subject to liquidation or exchange for any other benefit.

 

9.14                        Cooperation.  During the Term hereof and thereafter,
the Executive shall cooperate with the Company in any disputes with third
parties, internal investigations or administrative, regulatory or judicial
proceedings as reasonably requested by the Company and at the Company’s sole
cost and expense (including, without limitation, the Executive being

 

18

--------------------------------------------------------------------------------


 

available to the Company upon reasonable notice for interviews and factual
investigations, at times and on schedules that are reasonably consistent with
the Executive’s other permitted activities and commitments).

 

9.15                        Indemnification.  To the maximum extent allowed
under applicable law and the Company’s By-Laws and other corporate
organizational documents, in the event that the Executive is a party to any
threatened, pending or completed action, suit or proceeding (other than any
action, suit or proceeding arising under or related to this Agreement or any
other compensation agreement), whether civil, criminal, administrative or
investigative, by reason of the fact that he is or was a director, officer,
employee or agent of the Company, or is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, the Company shall
indemnify the Executive and hold him harmless against all expenses (including
reasonable and documented attorneys’ fees and costs incurred by the Executive),
judgments, fines and amounts paid in settlement (subject to the Company’s
consent, with such consent not to be unreasonably withheld) actually and
reasonably incurred by him, as and when incurred, in connection with such
action, suit or proceeding; provided that the Executive acted in good faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of the Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful.  The termination of any
action, suit or proceeding by judgment, order, settlement, conviction, or a plea
of nolo contendere or its equivalent, shall not, of itself, create a presumption
that the Executive did not act in good faith and in a manner which he reasonably
believed to be in or not opposed to the best interests of the Company, or that,
with respect to any criminal action or proceeding, the Executive had reasonable
cause to believe that his conduct was unlawful.  The provisions of this
Section 9.15 shall not be deemed exclusive of any other rights of
indemnification to which the Executive may be entitled or which may be granted
to him, and it shall be in addition to any rights of indemnification to which he
may be entitled under any policy of insurance.  These provisions shall continue
in effect after Executive has ceased to be an officer or director of the
Company.

 

9.16                        No Mitigation.  The Executive shall have no
obligation to mitigate any payments due hereunder.

 

[Signature Pages Follow]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

THE CONTAINER STORE GROUP, INC.

 

 

 

 

 

By:

/s/ Melissa Reiff

 

 

Melissa Reiff

 

 

President and Chief Operating Officer

 

[Employment Agreement with Peter Lodwick]

 

--------------------------------------------------------------------------------


 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

/s/ Peter Lodwick

 

 

Peter Lodwick

 

[Employment Agreement with Peter Lodwick]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Release Agreement

 

Peter Lodwick (the “Executive”) agrees for the Executive, the Executive’s spouse
and child or children (if any), the Executive’s heirs, beneficiaries, devisees,
executors, administrators, attorneys, personal representatives, successors and
assigns, hereby forever to release, discharge, and covenant not to sue The
Container Store Group, Inc., a Delaware corporation (the “Company”), the
Company’s past, present, or future parent, affiliated, related, and/or
subsidiary entities, and all of their past and present directors, shareholders,
officers, general or limited partners, employees, agents, and attorneys, and
agents and representatives of such entities, and employee benefit plans in which
the Executive is or has been a participant by virtue of his employment with the
Company, from any and all claims, debts, demands, accounts, judgments, rights,
causes of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected, which the Executive has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to                                      (or, with respect to claims
of disparagement, arising or occurring on or prior to the date this release (the
“Release”) is executed), arising directly or indirectly out of, relating to, or
in any other way involving in any manner whatsoever, (a) Executive’s employment
with the Company or the termination thereof or (b) Executive’s status at any
time as a holder of any securities of the Company, and any and all claims based
on, relating to, or arising under federal, state, or local laws, including
without limitation claims of discrimination, harassment, retaliation, wrongful
discharge, breach of express or implied contract, fraud, misrepresentation,
defamation, liability in tort, or for violation of public policy, claims of any
kind that may be brought in any court or administrative agency, any claims
arising under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans with Disabilities Act, the Fair Labor Standards
Act, the Employee Retirement Income Security Act, the Family and Medical Leave
Act, the Securities Act of 1933, the Securities Exchange Act of 1934, the Texas
Commission on Human Rights Act, the Texas Anti-Retaliation Act, the Texas Labor
Code, the Sarbanes-Oxley Act, and similar state or local statutes, ordinances,
and regulations; provided, however, notwithstanding anything to the contrary set
forth herein, that this general release shall not extend to (i) benefit claims
under employee pension benefit plans in which the Executive is a participant by
virtue of his employment with the Company or to benefit claims under employee
welfare benefit plans for occurrences (e.g., medical care, death, or onset of
disability) arising after the execution of this Release by the Executive, and
(ii) any obligation under this Release, or under that certain Employment
Agreement entered into on July 10, 2014 by and between the Company and the
Executive, assumed by any party thereto.

 

The Executive understands that this Release includes a release of claims arising
under the Age Discrimination in Employment Act (ADEA).  The Executive
understands and warrants that he has been given a period of twenty-one (21) days
to review and consider this Release and such period shall not be affected or
extended by any changes, whether material or immaterial, that might be made to
this Release.  The Executive is hereby advised to consult with an attorney prior
to executing the Release.  By his signature below, the Executive warrants that
he has had the opportunity to do so and to be fully and fairly advised by that
legal counsel as to the terms of this

 

A-1

--------------------------------------------------------------------------------


 

Release.  The Executive further warrants that he understands that he may use as
much or all of his twenty-one (21)-day period as he wishes before signing, and
warrants that he has done so.

 

The Executive further warrants that he understands that he has seven (7) days
after signing this Release to revoke the Release by notice in writing
to                                           .  This Release shall be binding,
effective, and enforceable upon both parties upon the expiration of this seven
(7)-day revocation period without                            having received
such revocation, but not before such time.

 

*  *  *  *  *

 

The Executive acknowledges and agrees that this Release is a legally binding
document and the Executive’s signature will commit the Executive to its terms. 
Executive acknowledges and agrees that the Executive has carefully read and
fully understands all of the provisions of this Release and that he voluntarily
enters into this Release by signing below.  Upon execution, the Executive agree
to deliver a signed copy of this Release to                            .

 

 

 

 

 

 

 

 

Date:

 

 

A-2

--------------------------------------------------------------------------------